           Case 1:18-cv-08797-VSB Document 27 Filed 06/17/19 Page 1 of 3

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________

michael@faillacelaw.com

                                                                                     June 17, 2019

BY ECF
Honorable Vernon S. Broderick
United States District Judge
United States District Court
40 Foley Square
New York, NY 10007


                 Re:      Moreno et al v. 89 Montclair Cleaners Inc. et al
                          18-CV-8797


Your Honor:

        This office represents Plaintiff and writes jointly with Defendants to submit this letter
setting forth our views on why the agreed upon settlement in this matter is fair.

        The parties have agreed to a negotiated settlement (“Agreement”) after extensive
settlement discussions. A copy of the Agreement is attached hereto as “Exhibit A." We therefore
ask the Court to approve the settlement, pursuant to Cheeks v. Freeport Pancake House, Inc., 796
F.3d 199 (2d Cir. 2015) and dismiss the case with prejudice.

    1. Background

       Plaintiff filed her Complaint against Defendants alleging claims for unpaid minimum and
overtime wages, liquidated damages, interest, attorneys’ fees, and costs pursuant to the Fair Labor
Standards Act of 1938, 29 U.S.C. § 201 et seq. (FLSA), the New York Minimum Wage Act, N.Y.
Lab. Law § 650 et seq., , and the annual notice and wage statement requirements of the New York
Labor Law (N.Y. Lab. Law. § 195).

        Specifically, Plaintiff was employed as a counter attendant by Defendants from
approximately February 1988 until on or about June 16, 2018. During her employment, Plaintiff
regularly worked over 40 hours a week, and was paid a weekly fixed salary that failed to
appropriately compensate her.

        Defendants categorically deny the allegations in the Complaint.

    2. Settlement Terms



                          Certified as a minority-owned business in the State of New York
          Case 1:18-cv-08797-VSB Document 27 Filed 06/17/19 Page 2 of 3
Page 2

       Plaintiff alleges she is entitled to back wages of approximately $60,629.63. Plaintiff
estimates that if she had recovered in full for her claims, she would be entitled to approximately
$156,297.09 which represents calculated actual damages, penalties, and interest, but excludes
attorneys’ fees and costs. The parties have agreed to settle this action for the total sum of $20,000.
The settlement will be paid in eight (8) installments. A copy of Plaintiff’s damages chart, breaking
down each amount sought from Defendants, is attached as “Exhibit B.”

        Under Lynn’s Food, a court may approve a settlement where it “reflects a ‘reasonable
compromise of disputed issues [rather] than a mere waiver of statutory rights brought about by an
employer’s overreaching.’” Le v. Sita Information Networking Computing USA, Inc., No. 07 Civ.
0086, 2008 U.S. Dist. LEXIS 46174 at *2 (E.D.N.Y. June 12, 2008) (quoting Lynn’s Food Stores,
Inc. v. United States, 679 F.2d 1350, 1354 (11th Cir. 1982)); see also Kopera v. Home Depot
U.S.A., Inc., No. 09 Civ. 8337, 2011 U.S. Dist. LEXIS 71816, at *2 (S.D.N.Y. June 24, 2011) (“If
the proposed settlement reflects a reasonable compromise over contested issues, the settlement
should be approved.”).

         Throughout the litigation, there were sharply contested factual and legal disputes that
went to the heart of Plaintiff’s claims. Defendants produced a plethora of employment records
contradicting Plaintiff’s claims. While Plaintiff disputes the veracity of the records, she recognizes
they present a significant threat to her recovery.

        Considering the risks in this case outlined above, Plaintiff believes that this settlement is
an excellent result, and should be approved as fair. See Meigel v. Flowers of the World, NYC, Inc.,
2012 U.S. Dist. LEXIS 2359, at *2-3 (S.D.N.Y. Jan. 9, 2012) (“Typically, courts regard the
adversarial nature of a litigated FLSA case to be an adequate indicator of the fairness of the
settlement. If the proposed settlement reflects a reasonable compromise over contested issues, the
court should approve the settlement.”).

   3.    Plaintiff’s Attorneys’ Fees are Fair and Reasonable

        Under the settlement, and in accordance with their retainer agreement with the Plaintiffs,
Plaintiff’s counsel will receive $6,666.66 from the settlement fund as attorneys’ fees and costs.
This represents one third of the recovery in this litigation, as well as a reduction in fees from what
is identified in Plaintiff’s retainer agreement, which provides that forty percent of Plaintiff’s
recovery will be retained by the firm.

        Plaintiff’s counsel’s lodestar in this case is $4,110. A copy of Plaintiff’s billing record is
attached as “Exhibit C.” While Plaintiff’s counsel is asking for 1.62 times their lodestar, the
amount provided to Plaintiff’s counsel under the settlement is fair and reasonable and well within
the range of fees typically awarded in cases in this Circuit. See Pinzon v. Jony Food Corp., No.
18-CV-105(RA), 2018 U.S. Dist. LEXIS 87424 (S.D.N.Y. May 24, 2018) (awarding this firm a
third, or 5.23 times the lodestar, in an early settlement and “recognizing the importance of
encouraging the swift resolution of cases like this one and avoiding ‘creat[ing] a disincentive to
early settlement’—particularly where such settlement has provided Plaintiff with a substantial and
speedy result.” (quoting Hyun v. Ippudo USA Holdings et al., No. 14-CV-8706 (AJN), 2016 U.S.
Dist. LEXIS 39115, 2016 WL 1222347, at *3 (S.D.N.Y. Mar. 24, 2016).; Shapiro v. JPMorgan
Chase & Co., No. 11-CV-7961 (CM), 2014 U.S. Dist. LEXIS 37872, 2014 WL 1224666, at *24
(S.D.N.Y. Mar. 21, 2014) ("Lodestar multipliers of nearly 5 have been deemed 'common' by courts
in this District."); Castaneda v. My Belly’s Playlist LLC, No. 15 Civ. 1324 (JCF) (S.D.N.Y. Aug.
           Case 1:18-cv-08797-VSB Document 27 Filed 06/17/19 Page 3 of 3
Page 3

17, 2015) (Francis, M.J.) (awarding the Plaintiff’s attorneys a contingency fee of one-third to
account for risks in litigation); Calle v. Elite Specialty Coatings Plus, Inc., 2014 U.S. Dist. LEXIS
164069 at *9 (E.D.N.Y. Nov. 19, 2014) (“A one-third contingency fee is a commonly accepted
fee in this Circuit.”). In light of the nature of the issues herein, and the extensive negotiations
necessary to reach the agreed-upon settlement, Plaintiff’s requested award is reasonable. See
Alleyne v. Time Moving & Storage Inc., 264 F.R.D. at 60; see also McDaniel v. Cnty. of
Schenectady, 595 F.3d 411, 417 (2d Cir. 2010).

         Given Plaintiff’s counsel’s significant experience representing Plaintiffs in the New York
City in wage and hour litigation, Plaintiff’s counsel was able to obtain an excellent result with
relatively low expense due to the parties’ cooperative exchange of information and frequent and
on-going negotiations. A brief biography of each attorney who performed billed work in this matter
is as follows:


                 i.      My work is billed at the rate of $450 per hour, which is my standard billing
         rate for matters paid on an hourly basis. I am the Managing Member of Michael Faillace
         & Associates, P.C, and have been in practice since 1983. From 1983 to 2000, I was in-
         house Employment Counsel with International Business Machines Corporation (IBM). I
         taught employment discrimination as an Adjunct Professor at Fordham University School
         of Law since 1992 and at Seton Hall University Law School from 1995 to 1998, and am a
         nationally-renowned speaker and writer on employment law. I am also the author of the
         ADA, Disability Law Deskbook: The Americans with Disabilities Act in the Workplace,
         published by Practicing Law Institute (PLI), and other employment law publications and
         presentations.

                ii.       Jesse Barton is a Senior Associate at Michael Faillace & Associates, P.C.,
         and is billed at the rate of $375 per hour. This is his standard rate for matters on which
         he is paid at an hourly rate. He graduated from Fordham Law School in 2012. Following
         law school, he practiced as an associate with the law firm of Virginia & Ambinder, LLP,
         cultivating a background in labor and employment law, with a focus on ERISA litigation.
         He joined the firm of Michael Faillace & Associates, P.C in January 2015.

       Should Your Honor have any questions or concerns regarding this settlement, the parties
are happy to address them. The parties thank the Court for its attention to this matter.

                                               Respectfully submitted,

                                               /s/Michael Faillace
                                               Michael Faillace
                                               MICHAEL FAILLACE & ASSOCIATES, P.C.
                                               Attorneys for Plaintiffs
Enclosures
